Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Kevin V. Burton seeks to appeal the district court’s orders in this 28 U.S.C. § 2255 (2000) proceeding dismissing several of Burton’s claims, referring his remaining claims to a magistrate judge, adopting the magistrate judge’s recommendation to deny relief on the remaining claims following an evidentiary hearing and denying Burton’s Fed.R.Civ.P. 59(e) motion for reconsideration. These orders are not appealable unless a circuit justice or judge issues a certificate of appealabili*274ty. 28 U.S.C. § 2253(c)(1) (2000). A cer-tifícate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of his constitutional claims is debatable or wrong and that any dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Burton has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED